Case 1:15-cv-01116-RGA Document 29 Filed 11/01/18 Page 1 of 2 PageID #: 1353



                          555 SOUTH FLOWER STREET • FIFTIETH FLOOR • LOS ANGELES, CALIFORNIA 90071.2300

                                                  TELEPHONE: +1.213.489.3939 • FACSIMILE: +1.213.243.2539


                                                                                                                                                     Direct Number: (213) 243-2431
                                                                                                                                                        jjohnston@jonesday.com




                                                                        November 1, 2018


VIA E-FILING & HAND DELIVERY

Honorable Richard G. Andrews
United States District Court
 for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street, Room 6325
Wilmington, Delaware 19801

            Re:           Wilmington Trust Company v. Tribune Media Company, et al.
                          Case No. 15-cv-01116

Dear Judge Andrews:

       We represent appellee Tribune Media Company in the above-noted bankruptcy appeal,
which is scheduled for oral argument on November 16, 2018. Pursuant to Rule 8014(f) of the
Federal Rules of Bankruptcy Procedure, we notify the Court of relevant supplemental authority
published during or after briefing in this matter.

       The primary issue on appeal is whether a subordinated unsecured creditor, like appellant
Wilmington Trust Company, may be allowed a claim for attorneys’ fees incurred after the date of
the bankruptcy petition. The parties’ briefs detail substantial disagreement in the caselaw on the
point. The supplemental authority identified below continues that disagreement.

                          Opinions Holding That An Unsecured Or Undersecured Claim
                              For Postpetition Attorneys’ Fees Cannot Be Allowed

                   1.      Summitbridge Nat’l Invs. III, LLC v. Faison, No. 5:17-CV-384-BO, 2017
            WL 5714111, *2-*4 (E.D.N.C. Nov. 27, 2017) (affirming disallowance of unsecured
            claim for postpetition fees).

                   2.     In re Faison, 574 B.R. 63, 67-72 (Bankr. E.D.N.C. 2017) (disallowing
            unsecured claim for postpetition fees) (affirmed by Summitbridge, above).

                   3.      In re B456 Sys., Inc., No. 12-12859, 2017 WL 6603817, *26 (Bankr. D.
            Del. Dec. 22, 2017) (disallowing unsecured claim for postpetition fees).


46429/0001-16503199v1

ALKHOBAR        AMS TERDAM               ATL ANTA      BEIJ ING        BOS TO N         BRUSSEL S           CHICAGO                 CLEVEL AND                   CO LU MBUS        DALL AS
DUBAI      DÜSSELDORF               FRANKFUR T         HONG KONG                HOUS TO N       IRVINE              JEDDAH          LOND ON              LOS ANGELES               MADRID
MEXICO CIT Y        MIAMI          MIL AN      MOSCOW            MUNICH         NEW YORK           PAR IS              PER TH      PITTSBURGH                   R IYAD H      SAN DIEGO
SAN FRANCISCO            SÃO PAU LO             SHANGHAI           SILICON VALLEY            SINGAPORE                    S YDNEY         TAIPEI              TOKYO         WASHINGTO N
Case 1:15-cv-01116-RGA Document 29 Filed 11/01/18 Page 2 of 2 PageID #: 1354



Honorable Richard G. Andrews
United States District Court for the District of Delaware
November 1, 2018
Page 2


               4.     In re Woodhaven Townhouse Ass’n, Inc., 570 B.R. 546, 556 n.11 (Bankr.
         N.D. Tex. 2017) (disallowing unsecured claim for postpetition fees).

                5.       In re Augé, 559 B.R. 223, 229 (Bankr. D.N.M. 2016) (unsecured claim for
         postpetition fees would have been disallowed had the matter not been settled).

                6.      In re Milbourne, 557 B.R. 376, 396-402 (Bankr. E.D. Pa. 2016) (limiting
         claim of oversecured creditor for postpetition fees to extent of excess collateral value).

                  Opinions Holding That An Unsecured Or Undersecured Claim
                        For Postpetition Attorneys’ Fees Can Be Allowed

                1.     In re Hartley, No. BK15-81898, 2018 WL 4509368, *3 (Bankr. D. Neb.
         Aug. 20, 2018) (allowing unsecured claim for postpetition fees).

                2.     In re Pioneer Carriers, LLC, 581 B.R. 809, 816-21 (Bankr. S.D. Tex.
         2018) (allowing undersecured claim for postpetition fees).

        Copies of these opinions are appended to this letter. We will be prepared to address them
at oral argument. Thank you.

                                                   Respectfully submitted,

                                                   /s/ James O. Johnston

                                                   James O. Johnston

cc:           Counsel for Wilmington Trust Company (via Electronic Filing)
              William D. Sullivan
              William A. Hazeltine
              Elihu E. Allison III
              Robert J. Stark
              James W. Stoll
              Jonathan D. Marshall




46429/0001-16503199v1
